      Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
------------------------------------------------------X
RICHARD ARNDT, individually and on behalf
of a class                                              Case No.
                               Plaintiff,

v.                                                   COMPLAINT CLASS ACTION
                                                       JURY TRIAL DEMANDED
BROCK & SCOTT, PLLC; and
COMPREHENSIVE LEGAL SOLUTIONS, INC.
                               Defendants.
------------------------------------------------------X



Plaintiff pleads under Rule 8 through his attorney as follows:

       INTRODUCTION AND BACKGROUND FACTUAL INFORMATION

1. Plaintiff, Richard Arndt, brings this class action lawsuit against Brock & Scott,

PLLC (“B&S”) and Comprehensive Legal Solutions, Inc. (“CLS”) for violations of

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and

against Comprehensive Legal Solutions, Inc. for violations of the Fair Business

Practices Act (“FBPA”).

2. An Order was entered in Butts county on August 22, 2012 in favor of CLS and

against Plaintiff for principal of $25,989.67, interest of 29.99% from January 30,

2009 until August 22, 2012 and the statutory rate thereafter and attorney’s fees of

$2,623.97. A copy of the Order is attached as Exhibit A.
     Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 2 of 14




3. Georgia does not allow compound interest.

4. On December 18, 2018, CLS sought through B&S $67,200.49 which

purportedly consisted of $30,939.50 in prejudgment interest, attorney’s fees and

costs. A copy of the filed affidavit is attached as Exhibit B.

5. The number $30,939.50 is incorrect because it is too high.

6. Even if the charge was for 30% for 3 years on the balance (it was less than that),

that would only be $23,390.70 in interest, plus attorney’s fees and costs does not

equal $30,939.50.

                    JURISDICTION AND VENUE

21. This Court has jurisdiction under 15 USC § 1692(k) (FDCPA), federal court

jurisdiction and supplemental jurisdiction for the state law claims under 28 USC §

1367.

22. Venue in this District is proper because a substantial part of the events giving

rise to this lawsuit occurred within this district.

                                  PARTIES

23. Defendant B&S is a North Carolina law firm engaged in consumer debt

collection. Mansorrian v. Brock & Scott, PLLC, No. 8:18-cv-1876-T-33TGW,

2018 WL 6413484 (M.D. Fla. Dec. 6, 2018). See also
     Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 3 of 14




https://www.brockandscott.com/practice-area/creditors-rights-collections/ (checked

10/10/2019)

24. B&S is a “debt collector” as defined by the FDCPA.

25. CLS is a North Carolina corporation that purchases debt and then engages in

collection activity for the purpose of collecting that debt. See

http://www.complegalsolutions.com/for-consumers.asp (checked 10/10/2019). See

also, Johnson v. Brock & Scott, PLLC, No. 5:11-CV-474-F, 2013 WL 6058199, at

*3 (E.D.N.C. Nov. 15, 2013) (“In this case, Defendants do not contest that they

qualify as “debt collectors” within the meaning of the Act or that Plaintiff owed a

“consumer debt.””)

26. CLS is a debt collector as defined by the FDCPA.

27. Plaintiff is a consumer as defined by the FDCPA.

                    VIOLATIONS ALLEGED

COUNT I – FDCPA CLAIM AGAINST B&S and CLS

29. Plaintiff incorporates all of the above paragraphs as though fully stated herein.

30. § 1692d provides 6 specific prohibited categories of unlawful conduct preceded

by a statement that “A debt collector may not engage in any conduct the natural
        Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 4 of 14




consequence of which is to harass, oppress, or abuse any person in connection with

the collection of a debt.”

31. § 1692e provides 16 specific prohibited categories of unlawful conduct

preceded by a statement that “A debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.”

32. § 1692f provides 8 specific prohibited categories of unlawful conduct preceded

by a statement that “A debt collector may not use unfair or unconscionable means

to collect or attempt to collect any debt.

33. Defendants violated one or more provisions of the FDCPA including but not

limited to:

§ 1692e(2)(A) by falsely representing the character, amount and legal status of the

debt.

§ 1692e(3) because the affidavit appeared to be from an attorney but was really the

product of a lack of meaningful attorney review.

§ 1692e(10) because the affidavit contained a false representation or deceptive

means to collect or attempt to collect any debt.

§ 1692f(1) by attempting to collect charges and fees which are not expressly

authorized by the order.
     Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 5 of 14




      WHEREFORE, plaintiff requests that the Court enter judgment in his

favor and against Bedendants for:

(1) Appropriate statutory damages;

(2) Litigation expenses, attorney’s fees and costs of suit;

(3) Such other or further relief as the Court deems proper.

COUNT II – FBPA CLAIM AGAINST CLS

37. Plaintiff incorporates all the above paragraphs as though fully stated herein.

38. CLS engaged in conduct that was consumer orientated.

39. CLS engaged in unfair and deceptive debt collection.

40. The public consumer interest would be served with this claim against CLS.

41. CLS’s conduct has an adverse effect on the consumer marketplace and the

economy in general.

42. Plaintiff’s debt was incurred in a consumer transaction

43. Plaintiff was not required by the Fair Business Practices Act to give at least 30

days prior to instituting this lawsuit against CLS because it maintains no presence

in the state of Georgia.
      Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 6 of 14




44. Plaintiff was injured because a greater amount of money than allowed was

sought from him.

47. Plaintiff requests equitable injunctive relief from the Court that: 1) CLS be

required to cease engaging in debt collection practices that violate the FBPA; and

2) CLS only file claims against consumers seeking the correct balance.

WHEREFORE, plaintiff requests that the Court enter judgment in his favor and

against CLS for:

   (1) Appropriate actual damages;

   (2) Injunctive relief

   (3) Litigation expenses, attorney’s fees and costs of suit; and

   (4) Such other or further relief as the Court deems proper.

                     CLASS ALLEGATIONS

54. Plaintiffs bring this action pursuant to FRCP 23(a); and FRCP 23(b)(2)

and FRCP 23(b)(3) and on behalf of himself and 2 Classes.

55. The first class is

       All consumers where defendants records show that B&S filed an affidavit on

behalf of CLS seeking more money than it was entitled to based on the
      Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 7 of 14




computation of the prejudgment interest, attorney’s fees and costs on or after a date

1 year prior to the filing of this action.

56. The second class is

       All consumers where defendants records show that B&S filed an affidavit

on behalf of CLS seeking more money than it was entitled to based on the

computation of the prejudgment interest, attorney’s fees and costs on or after a date

2 years prior to the filing of this action.

58. Numerosity: Each class is so numerous that joinder of all class members is

impracticable. Plaintiff is unable to allege at this time the exact number of class

members; however, Plaintiff believes that there are at a minimum thousands of

Class Members. Plaintiff believes that Defendants’ records maintained in the

ordinary course of business will readily reveal the exact number of class members.

59. Commonality: This action presents material questions of law and fact common

to the Classes. Such questions include but are not limited to-

Did B&S and CLS compute the wrong amount?

Did B&S conduct a meaningful attorney review of affidavits?

Did plaintiff and the class suffer damages?
     Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 8 of 14




60. Typicality: Plaintiffs’ claims are typical of the claims of other members of each

Class, as Plaintiff and other members of the Class suffered the same type of harm

arising out of Defendants’ failure to comply with the FDCPA, the FBPA and the

security deposit statute.

61. Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of each class member and has retained counsel competent and

experienced in complex class actions. Plaintiff is a member of each Class, Plaintiff

has no interest antagonistic to any other members of each Class, and Defendants

have no defenses unique to Plaintiff.

62. Predominance: The questions of law or fact common to each Class Members

predominate over any questions affecting only individual members. Defendants’

course of conduct can be discovered without any need for participation by

individual Class Members. Similarly, this Court’s determination of law can be

made without any need for participation by individual Class Members. Each Class

members claims present no issues of causation or reliance unique to individual

class members.

63. Superiority: A class action is superior to all other methods for the fair and

efficient adjudication of this controversy. This action presents textbook facts and

circumstances for the conduct of a class action to afford each individual Class
     Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 9 of 14




Member a fair and efficient manner by which to prosecute his or her common

claims and, likewise, a fair and efficient manner by which Defendants may defend

such claims.

64. Individual prosecution of this matter in separate actions is not desirable as each

Class Member’s damages likely is in the hundreds of dollars and they will need to

incur nearly the same investment to prosecute their individual case as plaintiff in

this case will incur to prosecute this case. The interests of individual Class

Members are overwhelmingly best served by the conduct of a class action.

65. Individual litigation of this matter would unduly increase expenses to all parties

and prolong efficient adjudication given the expected size of the class.

66. Upon information and belief, there is no other litigation concerning this

controversy that has already been commenced by or against members of the class.

67. Class membership is readably identifiable from Defendants’ records that they

maintain such as name, social security number, last known address and other

identifying data.

WHEREFORE, plaintiff requests that the Court certify each class and enter

judgment in his favor and the class’s favor and against CLS and B&S for:

(1) Statutory damages per the FDCPA;
     Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 10 of 14




(2) Actual damages, treble damages and punitive damages per the FBPA;

(3) Injunctive relief per the FBPA

(4) Litigation expenses, attorney’s fees and costs of suit per the FDCPA and

FBPA;

(5) Such other or further relief as the Court deems proper.

                                        JURY TRIAL DEMAND

Plaintiff demands a jury on all issues so triable.

DATED this 10th day of October 2019.

                                 Respectfully submitted,
                                 By: s/ Shimshon Wexler
                                 GA Bar No. 436163
                                 The Law Offices of Shimshon Wexler, PC
                                 2244 Henderson Mill Rd., Suite 108
                                 Atlanta, GA 30345
                                 (212) 760-2400
                                 (917) 512-6132 (FAX)
                                 swexleresq@gmail.com
Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 11 of 14




EXHIBIT A
Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 12 of 14
Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 13 of 14




EXHIBIT B
                Case 1:19-cv-04558-WMR-JSA Document 1 Filed 10/10/19 Page 14 of 14
                                                                                                                                                                                        I    {:r-Fii*d 12l19l2r.l1ti 7:57     Ai'l
                                                                                                                                                                                                   ti    .

                                                                    -'   *   -   ---r
                                                                                                          ?j31
                                                                                                          I
                                                                                                                 0CV02c3;]
                                                                                                                                                                                               4,}i i4.-,*r u I L/
isT,\rE eo-u Rr            dF*tffi{6il1' e6n                r.F-v                                                                                                                            o.c,d-ii!.i4     EL;.?5-L
plsl TARA qnULpVARtr, Rtvl lCLl8f                                                        i                                                                                                   f\t cd'tl,l2
                                                                                                                                                                                             U{rC   I rffiit3'{*n
-uu*lgsE_Q8Q,S$-g0eg9. ^_ _"_^                                                   -      ii'
                                                                                                          I                                                                                              Clerk of State Ccuil
                                                                                                                                                                                                Clil!ton Coi.rnly. Gr,>rgia
     Ga;r:islnent #:
                                                 *0tr,JFilrilE5isilis. LEGAL ScLuTtcfis, INc                                                                                                                        Janice f,'1illrr
     F'lalntil::
                                                 I 31 5   ltlES;3ROoi{ FL-,?Ja DRiVI
                                                                                                                                                                                 -^
                                                                                                                                                                                 zl,,   lbuvtuu'jJ
                                                                                                                                                                                      4 0-t ,a4\,n 4r

     A'd'ress;
     phcne      #:                               33tr3$r-0t'6                                             i -=                                ,                       Total: $$7'41[\''1'1

     Pi;riiilffs     Ai'"ciney:                  c/o Bfic$K&.srfiT, F:LUI,-c_gniirldgg!4glQN,Egq

     vs                                                                                                                                                                CCIttT[{UING
                                                                                                                                                                       GARNISHMEi'JT
     Derendanu i:::"it:1'*lt                                                                              I                                                     c"
                                                                                                                                                                      ";;=*'il;'ro*'io'*
     Adcress;                                    8fi4 FAUIITA1N          CIR                              r                         '
                                                 ."""''""                                                                                                      cor:tinling gcrnishmcni{or
                                                 :tlt::llo*u:1:i'11                                                           ..                                 chiiri suppcrl
                                                                                                                                                                                    I

                                                                                                                                                                                        !r   ariilcny.

                                                 hY,rc LoGisTt c$, Nt'{':
                                                                                                                                          ,                       $e* e_C.G,*,. $ 194-T;
     Gei'nisiies:
     Addrcss:                                    jltrlctl,rr-;ci.;e:rs't



                                                                                              .",y                                      r,ii-r r:n   _   rii- qn|q-

                   I --     {L^
                   l4lr'    4lu


          2.     Tlre Ptaintifi obtaind'd a ..iudgmenl against ihe DefenCani iil Case i.iumber 11-\'s16il)__                                                             *          -*
                                                                                                                                                                                                    '"
                                                                                                                                                                                                 .. _        , ip   ilir
                 .FIIPEfiJOR            .   _,   *" _-          -, COUrt
                                                                         gi.lrTs "_
                                                                                  ot_                                                    _, C0UnV, GEORGIA
                                                                                                                                                                             ._..
                                                                                                                                                                             _                   $tate, ani nc
                 agtosm€nt requires                   inrbearance frcrn tha garnlshment.,vhich                                    is arpiied fc;- currerilll/,

          .f.    Sli,1!!'14 ** is ihe beie;-:;e riue, v,rhich conilsis:f tl:e sirr: er$__3i,9$s,$r .,_...."-* Frincipal;$_:S?f1?L----_
                 Posljucigneriir.iei:s:, ai,d $*-1!,sgg"j3*_-- Cther ie.g., p;e.i::dgnei,.:lnt€issi, qitoffiay's ic*s, costs lexciusiva ,rf
                 tfre'costs ol this actianl).
                                                                                                      ;
                 Upcn the Affiant'.s personal,knovrledge cr beiief, llre sum staisd hereln is unpe{d.
                                                                                                 .J


                 The Afiant bellg.ves that iho Gamishce ls dn drnployer cf the llefe*dani,

                                                                                                                        l.i.'ls   [fi]*---           cay cr **ru<Sc{         zol&*.
     Svrpnr !o and eubscribed before me
     This       ,rP         dayrif   J)n.*tApt-zalg*.

      olary                ilclDepufy                of QqtgE            BUNTOI,N,      JF.                             Aft'iant
                                                              NOTARY FUBUC
                                                          F0nsY-l"iiccuNt-{ f{c
                                                      t'iy Ccrnnrlsrtcn *prree       l.i&?013

     Approved;
                Janice Mii!er
     Judge-of $tato Courl
